Title: To John Adams from Thomas Brand Hollis, [ca. 2 January 1788]
From: Hollis, Thomas Brand
To: Adams, John


          
            Dear Sir
            [ca. 2 January 1788]
          
          I had hopes given me that I should have had the pleasure of seeing you here & I did not despair till the Snow came now it will not be long before I shall wait on you in town when I hope to find you well & in good Spirits.
          The late behaivour of the Judge in the case of Spotwood the attorney, by whose direction he was brought in guilty of perjury the merits of case know not but that he has moved for a new trial, has

awakened all my fears regarding the sacredness of Juries & renewed by the memory of the Dean of st Asaph’s trial which was conducted with most consummate art & management both in wales shorpshire & westminster & determined by the said Judge these & other numerous attacks to annull & set aside Juries should be sufficient caution to the Americans to preserve inviolate that sacred right, peculiar to the English & their descendants, & to extend it to civil causes also for I fear application for redress to a large body will always be attended with expence delay & difficulty.
          it is said by the new constitution Juries not to extend to civil causes!
          I beg leave to mention to your excellency with the freedom of a republican another circumstance which I hear has given some uneasiness at Boston a tax on advertisements. in this country it is become a real Grievance. it is raised & levied by a low office who set as Judges on what they do not understand & for gain construe every article almost as an advertisement. thus it becomes a heavy tax upon literature prevents communication of sentiments doing justice to the dead damps information regarding arts & sciences & in short, with the preventing franking & the heavy tax on letters & on imported books prints marbles & Pictures which latter prevents improvement.
          all this chain of taxes improperly laid & tending to power ignorance & folly discovers the Spirit of the present government as not acting upon free manly liberal principles but contracted mercenary & Isolated & provides only for the present day regardless of consequences But the Americans acting on other principles may avoid these inconveniences & restraints as their government is founded upon principles which will bare examination & dreads no enquiry & have excelled from that principle. crush it not therefore in the bud but let it spread & florish to show what the human mind is capable of— which I beleive has no limits. permit me therefore to desire your excellency would inform yourself of the nature extent & power of this miserable office who it is composed of & what real & just cause of complaint & from those to whom the publick are most indebted for their Labors.
          I have only to add my sincere complts to all your family & hope mr Smith is perfectly recovered and desire the honor of your company & his to an Essex Turkey on wednesday 9th. at Four en famille and persuade mr Jennings to met you. I am Dr Sir your faithfull Friend
          
            T. Brand Hollis
          
         